1

2

3

4

5

6

7

8                                         UNITED STATES DISTRICT COURT
9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SMILEY MARTIN,                                        No. 2:18-cv-1658 KJM KJN P
12                           Plaintiff,
                                                            ORDER APPOINTING LIMITED
13               v.                                         PURPOSE COUNSEL
14    J. HER,
15                           Defendant.
16

17              Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action based on

18   42 U.S.C. § 1983. The court finds the appointment of counsel for plaintiff warranted for the

19   limited purpose of preparing for and representing plaintiff at trial. Elizabeth C. Lobaugh and

20   Michael E. Vinding have been selected from the court’s pro bono attorney panel to represent

21   plaintiff for this limited purpose and have agreed to be appointed.

22              Accordingly, IT IS HEREBY ORDERED that:

23           1. Elizabeth C. Lobaugh and Michael E. Vinding are appointed as plaintiff’s counsel in the

24              above entitled matter. This appointment is for the limited purpose of preparing for and

25              representing plaintiff at trial.

26           2. Elizabeth C. Lobaugh and Michael E. Vinding’s appointment will terminate once the jury

27              returns a verdict.

28   /////

                                                           1
1

2       3. Appointed counsel shall notify Sujean Park via email at spark@caed.uscourts.gov if they
3          have any questions related to the appointment.
4       4. The Clerk of the Court is directed to serve a copy of this order on Elizabeth C. Lobaugh
5          and Michael E. Vinding, Brady & Vinding, 455 Capitol Mall, Suite 220, Sacramento, CA
6          95814.
7    DATED: April 27, 2021.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
